DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US20200304788) (hereinafter He).
Regarding claim 1, He discloses a method for video encoding in an encoder, comprising: generating encoding information associated with a block of a picture to be included in a coded video bitstream, the encoding information indicating a position of a sub-region in the block, wherein first samples inside the sub-region are reconstructed using residue data of the first samples, second samples of the block that are outside of the sub-region are reconstructed without residue data, and an area of the sub-region is 1/4 of an area of the block [Figs. 3-10, 0038-0041, 0050-0060, 0075-0084; coding video data, video data including dynamic split and a variety of subregion sizes].
Regarding claim 2, He discloses wherein the block and the sub-region have a rectangular shape, a width of the sub-region is 1/4 of a width of the block, a height of the sub-region is identical to a height of the block, and the sub-region is adjacent to one of: a left edge and a right edge of the block [Figs. 15-16, 0038-0041, 0050-0060, 0075-0084; subregions selected from a variety of sizes extracted from neighboring blocks].
Regarding claim 3, He discloses wherein the block and the sub-region have a rectangular shape, a width of the sub-region is identical to a width of the block, a height of the sub-region is 1/4 a height of the block, and the sub-region is adjacent to one of: a top edge and a bottom edge of the block [0050-0060, 0075-0084; subregions selected from a variety of sizes extracted from neighboring blocks].
Regarding claim 4, He discloses wherein the block and the sub-region have a rectangular shape, a width of the sub-region is 1/2 of a width of the block, a height of the sub-region is 1/2 of a height of the block, and the sub-region is located at one of: a center, a top-left corner, a top-right corner, a bottom-left corner, and a bottom-right corner of the block [0050-0060, 0075-0084; subregions selected from a variety of sizes extracted from neighboring blocks].
Regarding claim 5, He discloses wherein the block is coded using inter prediction and the first and second samples have same motion prediction information [0038-0041, 0055, 0075-0084; coded blocks including motion compensated prediction data].
Regarding claim 6, He discloses wherein the encoding information indicative of the position of the sub-region is signaled in the coded video bitstream [0075-0085; sub region location].
Regarding claim 7, He discloses wherein the encoding information further indicates a position of an additional sub-region in each of at least one neighboring block of the block; 45 a combined sub-region including the sub-region and the additional sub-region in each of the at least one neighboring block is at a center of a combined block including the block and the at least one neighboring block; and the combined sub-region and the combined block have a rectangular shape, a width ratio of a width of the combined sub-region over a width of the combined block being equal to a first ratio, a height ratio of a height of the combined sub-region over a height of the combined block being equal to a second ratio [Figs. 3-10, 0038-0041, 0050-0060, 0075-0084; coding video data, video data including dynamic split and a variety of subregion sizes from neighboring blocks].
Regarding claim 8, He discloses wherein the block and the at least one neighboring block are coded using inter prediction, and motion prediction information of the first and second samples in the block is different from motion prediction information of third and fourth samples in the at least one neighboring block [Figs. 3-11, 0038-0041, 0055-0075; prediction information from neighboring blocks coded according to scheme].
Regarding claim 9, He discloses wherein a number of the at least one neighboring block is one of: one and three; when the number of the at least one neighboring block is one, the at least one neighboring block is located to one of: the right of the block and below the block; and when the number of the at least one neighboring block is three, the block is located at a top-left corner of the combined block [Figs. 3-10, 0038-0041, 0050-0060, 0075-0084; coding video data, video data including dynamic split and a variety of subregion sizes from neighboring blocks].
Regarding claim 10, He discloses wherein the first ratio and the second ratio are ½ [Fig 7. 0055; variety of block partition ratios].
Regarding claim 11, He discloses further comprising: transmitting the encoding information to a decoder that is configured to reconstruct the first samples of the block that are inside the sub-region using the residue data of the first samples and to reconstruct the second samples of the block that are outside of the sub-region without residue data [Figs. 3-10, 0038-0041, 0050-0060, 0075-0084; coding video data, video data including dynamic split and a variety of subregion sizes from neighboring blocks].
Regarding claim 12, He discloses an apparatus, comprising processing circuitry configured to: generate encoding information associated with a block of a picture to be included in a coded video bitstream, the encoding information indicating a position of a sub-region in the block, wherein first samples inside the sub-region are reconstructed using residue data of the 46 first samples, second samples of the block that are outside of the sub-region are reconstructed without residue data, and an area of the sub-region is 1/4 of an area of the block [Figs. 3-10, 0038-0041, 0050-0060, 0075-0084; coding video data, video data including dynamic split and a variety of subregion sizes].
Regarding claim 13, He discloses wherein the block and the sub-region have a rectangular shape, a width of the sub-region is 1/4 of a width of the block, a height of the sub- region is identical to a height of the block, and the sub-region is adjacent to one of: a left edge and a right edge of the block [Figs. 15-16, 0038-0041, 0050-0060, 0075-0084; subregions selected from a variety of sizes extracted from neighboring blocks].
Regarding claim 14, He discloses wherein the block and the sub-region have a rectangular shape, a width of the sub-region is identical to a width of the block, a height of the sub-region is 1/4 a height of the block, and the sub-region is adjacent to one of: a top edge and a bottom edge of the block [0050-0060, 0075-0084; subregions selected from a variety of sizes extracted from neighboring blocks].
Regarding claim 15, He discloses wherein the block and the sub-region have a rectangular shape, a width of the sub-region is 1/2 of a width of the block, a height of the sub- region is 1/2 of a height of the block, and the sub-region is located at one of: a center, a top- left corner, a top-right corner, a bottom-left corner, and a bottom-right corner of the block [0050-0060, 0075-0084; subregions selected from a variety of sizes extracted from neighboring blocks].
Regarding claim 16, He discloses wherein the block is coded using inter prediction and the first and second samples have same motion prediction information [0038-0041, 0055, 0075-0084; coded blocks including motion compensated prediction data].
Regarding claim 17, He discloses wherein the encoding information further indicates a position of an additional sub-region in each of at least one neighboring block of the block; a combined sub-region including the sub-region and the additional sub-region in each of the at least one neighboring block is at a center of a combined block including the block and the at least one neighboring block; and the combined sub-region and the combined block have a rectangular shape, a width ratio of a width of the combined sub-region over a width of the combined block being equal to a first ratio, a height ratio of a height of the combined sub-region over a height of the combined block being equal to a second ratio [Figs. 3-10, 0038-0041, 0050-0060, 0075-0084; coding video data, video data including dynamic split and a variety of subregion sizes from neighboring blocks].
Regarding claim 18, He discloses wherein the block and the at least one neighboring block are coded using inter prediction, and motion prediction information of the first and second samples in the block is different from motion prediction information of third and fourth samples in the at least one neighboring block [Figs. 3-11, 0038-0041, 0055-0075; prediction information from neighboring blocks coded according to scheme].
Regarding claim 19, He discloses wherein the processing circuitry is further configured to: transmit the encoding information to a decoder that is configured to reconstruct the first samples of the block that are inside the sub-region using the residue data of the first samples and to reconstruct the second samples of the block that are outside of the sub-region without residue data [Figs. 3-10, 0038-0041, 0050-0060, 0075-0084; coding video data, video data including dynamic split and a variety of subregion sizes from neighboring blocks].
Regarding claim 20, He discloses a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform: generating encoding information associated with a block of a picture to be included in a coded video bitstream, the encoding information indicating a position of a sub-region in the block, wherein first samples inside the sub-region are reconstructed using residue data of the first samples, second samples of the block that are outside of the sub-region are reconstructed without residue data, and an area of the sub-region is 1/4 of an area of the block [Figs. 3-10, 0038-0041, 0050-0060, 0075-0084; coding video data, video data including dynamic split and a variety of subregion sizes from neighboring blocks].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483